DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-5, filed 8 February 2021, with respect to Claims 1, 10, and 19 have been fully considered and are persuasive.  The rejections under 35 USC 102(a)(1) and 35 USC 103 of Claims 1-20 has been withdrawn.  
The prior art of record, Bernardon et al. US 2014/0009134 and Maruyama et al. US 2014/0055894, teaches a surge protection circuit comprising a metal-oxide-semiconductor field-effect transistor (MOSFET) coupled to a power bus, wherein the MOSFET includes at least a source pin and a drain pin, the MOSFET configured to: operate in a pass-through mode and provide current to the power bus while an output voltage at the drain pin are less than a voltage threshold value, and operate in a switching mode and oscillating between an on state and an off state during a time when the output voltage at the drain oscillates between being less than and greater than the voltage threshold value.
The prior art of record however is silent wherein the MOSFET is configured to operate in a pass-through mode and provide current to the power bus while an input voltage at the source pin and an output voltage at the drain pin are less than a voltage threshold value, and operate in a switching mode and oscillating between an on state and an off state during a time when the input voltage at the source pin is greater than 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:
1. (Currently Amended) A surge protection circuit comprising: 
a metal-oxide-semiconductor field-effect transistor (MOSFET) coupled to a power bus, wherein the MOSFET includes at least a source pin and a drain pin, the MOSFET configured to: 
operate in a pass-through mode and provide current to the power bus while an input voltage at the source pin and an output voltage at the drain pin are less than a voltage threshold value, and 
operate in a switching mode and oscillating between an on state and an off state during a time when the input voltage at the source pin is greater than the voltage threshold value and the output voltage at the drain pin oscillates between being less than and greater than the voltage threshold value.
End of Examiner’s amendment.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1, 10, and 19, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a surge protection circuit comprising a MOSFET configured to operate in a pass-through mode and provide current to the power bus while an input voltage at the source pin and an output voltage at the drain pin are less than a voltage threshold value, and operate in a switching mode and oscillating between an on state and an off state during a time when the input voltage at the source pin is greater than the voltage threshold value and the output voltage at the drain oscillates between being less than and greater than the voltage threshold value.
Regarding Claims 2-9, they depend from Claim 1.
Regarding Claims 11-18, they depend from Claim 10.
Regarding Claim 20, it depends from Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        24 February 2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836